IN THE COURT OF APPEALS OF TENNESSEE

                                AT NASHVILLE
                                                              FILED
                                                               February 5, 1999
ROBERT S. LIPMAN,                       )      NO. 01A01-9803-CH-00139
                                                          Cecil W. Crowson
                                        )                   Appellate Court Clerk
      Plaintiff/Appellant                      )      DAVIDSON CHANCERY
                                        )
v.                                      )
                                        )      HON. ELLEN HOBBS LYLE
FIRST NATIONAL BANK OF                  )      CHANCELLOR
BOSTON,                                 )
                                        )
      Defendant/Appellee                )
                                        )
and                                     )
                                        )
ALEXANDER H. McNEIL,                    )
J. VIRGINIA McNEIL,                     )
R & J KNOXVILLE, INC.,                  )
                                        )      AFFIRMED
      Former Defendants                 )



Robert D. Tuke and Stephen K. Rush, Nashville, for Appellant.
Paul C. Ney, Jr. and Leesa A. Hinson, Nashville, for Appellee.


                                  OPINION

                                               INMAN, Senior Judge

      The trial court granted the motion of defendant First National Bank of

Boston (“First National”) for summary judgment, which the plaintiff (“Lipman”]

appeals, insisting that there are genuine issues of material fact.

      Lipman filed suit against Alex and Virginia McNeil (husband and wife),

First National Bank of Boston, and R & J Knoxville, Inc., when a real estate

limited partnership involving the McNeils as general partners and Lipman as one

of a number of limited partners sold the real property it owned, resulting in the loss

of Lipman’s investment because the proceeds from the sale were insufficient to
reimburse the partners.         Lipman asserted that, in entering into a Settlement

Agreement with First National and selling the partnership property, the McNeils

had conspired with the bank to deprive him of his investment, and that the bank

had induced the McNeils to breach their limited partnership agreement and/or the

fiduciary duty they owed to him.

       Prior to the Chancery Court’s ruling on the McNeils’ summary judgment

motion, Lipman reached a settlement with the McNeils. Former defendant, R &

J Knoxville, Inc., no longer exists and therefore was dismissed as a defendant. The

court then heard a summary judgment motion by First National, the only remaining

defendant. The trial court’s granting of the bank’s motion for summary judgment

is the subject of this appeal.

                                               I

       When these transactions occurred, the McNeils were partners in over one

hundred real estate limited partnerships in various States, which were mortgaged

to the extent of at least $60 million, usually through First National. McNeil

testified that all of the ventures involved bank work-outs, in which distressed

commercial property is purchased with the aid of bank financing, refurbished,

leased up, and in this case, sold. McNeil had a large staff which investigated

potential properties and cooperated with the bank to determine which projects were

suitable for investment. He was not always involved in day-to-day operations; he

remembers some particulars but testified essentially that at times negotiations were

conducted by his and the Bank’s staff.1




       1
        He does not know Lipman personally and, when asked whether he had “been
involved as a defendant in any lawsuit other than this one involving his real estate investments
since 1985," answered “No.”

                                               2
       Washington Square I, the building which is the subject of this lawsuit, was

owned prior to these transactions by a partnership formed in 1983, which included

Lipman as a limited partner, but in which McNeil had no interest. In the midst of

financial difficulties,2 and with Lipman voting in favor, Washington Square I was

sold to a new partnership in 1986. Alex and Virginia McNeil became the new

general partners, Lipman became a limited partner, and Dominion Bank held the

mortgage. The partnership undertook to rehabilitate, operate, maintain and lease

the property.

       The McNeils also owned a group of commercial buildings known as

Washington Square II, which shared common walls, hallways, electrical systems

and HVAC with Washington Square I. Lipman knew that McNeil had interests in

Washington Square II when he voted for McNeil to assume general partnership of

Washington Square I, and he was informed of the overall strategy to market

Washington Square I and II as a single property for purposes of attracting new

tenants.

       McNeil testified:

       We all considered that it would be best if both properties were joined
       together like common ownership. We always considered that. It was
       rather basic. It was much more efficient for these properties to be
       joined together.

       Lipman testified:

       Q:       Okay. When were you first informed that that was going
                to occur? That, you know, the two buildings would
                basically be treated as one for purposes of marketing
                them to potential tenants?


       2
         The record shows that limited partners were dissatisfied, the building had been denied
historic certification due to improper rehabilitation of the windows, results of marketing
efforts were below projected expectations, rental income was insufficient to service accounts
payable, there were problems in obtaining fire insurance due to low building occupancy, two
trade creditors had sued the partnership on overdue accounts, the lender, Dominion Bank, had
prepared for and scheduled foreclosure proceedings under the construction loan documents,
and the partnership had taken steps to file Chapter 11 Bankruptcy. [T.R., pp. 328-329]

                                              3
      A:        When McNeil entered into the management of the
                buildings. They described what their overall strategy
                was going to be.

      Q:        Back in ‘86?

      A:        Whenever that date was, yes.

      When the 1986 Washington Square I partnership was formed, the

Washington Square I building was 70% to 80% leased to tenants, although as

noted, it was not profitable. The Washington Square II property had very few, if

any, tenants.

      The Washington Square II property, which was mortgaged by First National,

also suffered financial difficulty and, in August, 1987, in negotiations with that

bank, McNeil executed a Promissory Note and Deed of Trust to First National for

$14.5 million (“the Washington Square II note”), as well as a personal guarantee

of approximately $8.5 million and a security interest to First National in McNeil’s

interest as a general partner in the Washington Square I partnership.

      On August 28, 1990, after two extensions of the due date on the $14 million

Washington Square II note, McNeil and First National entered into a Settlement

Agreement which conveyed Washington Square II to a wholly-owned subsidiary

of the bank by warranty deed dated August 30,1990, but which was not to be

recorded until January 2, 1991, thus allowing time for McNeil to sell the property.

The Agreement provided specifically, in part:

      If, prior to the closing date, [McNeil] furnishes proof satisfactory to
      [First National] that Dominion Bank has agreed to forbear from
      exercising its rights and remedies with respect to [Washington Square
      I] for a period of six months from the date hereof in order to permit
      Alex, the Company and [the Washington Square II Partnership] to
      market the [Washington Square II property] together with the
      [Washington Square I property] (collectively, the “Joint Properties”)
      . . . [First National] agrees . . . that the [Washington Square II
      conveyance to the bank subsidiary] shall not be recorded at this time,
      but shall be held in escrow by [First National] until January 2, 1991,


                                         4
      at which time they shall be automatically released to [First National]
      and [First National] may at its option record them at any time.

      The testimony about the joint marketing for sale of Washington Square I and

II was provided through the depositions of a bank officer, Lipman and McNeil.

      Mr. Jeffrey J. Ingram, commercial real estate lender (now vice-president)

who has been employed with First National since 1987 and is the only person still

employed by the bank who was involved with the McNeil loans testified:

      Q:     Why did the Bank require that the two properties
             [Washington Square I and II] be marketed jointly?

      A:     We didn’t require it.

      Q:     The Bank did require them to be jointly marketed, did it
             not?

      A:     As I recall it, Mr. McNeil asked us to allow him to
             market it jointly.

                                     * * *

      A:     We had collateral interests in a bunch of things, but at
             no point did we ever tell Alex he had to do this, he had
             to do that . It was all - - it’s a settlement
                          agreement. It lays out what --

      Q:     But it says he’ll sell all of the October collateral within
             five years. Are you aware of that provision in there?

      A:     But it doesn’t say - - where does the control come under
             that?

      Q:     Well, the control, to the extent that [First National] has
             obtained from McNeil . . . the contractual obligation to
             sell these properties within five years. Do you not
             recognize that as a form of control?

      A:     No. I mean, I don’t. I’m a lender. I get collateral.

      On June 14, 1991, McNeil informed the Washington Square I limited

partners by letter that a buyer had been found and asked for their immediate

consent in writing to the sale of the property. Lipman did not consent, but instead



                                         5
requested more information by reply letter. However, 52% of the limited partners

did consent, and therefore, since terms of the partnership agreement required only

the consent of 51%, the sale of Washington Square I to Corim was consummated

on June 24, 1991, for a price which substantially exceeded its appraised value as

of March 1991.       Proceeds of the sale paid off the Dominion Bank note

($3,105,596.34) and paid closing costs and partnership administrative expenses.

However, after the sale, the Washington Square I partnership was insolvent, with

debts that exceeded the value of its assets by at least $800,000.00.

      Also on June 24, 1991, Washington Square II was conveyed to Corim by

quitclaim deed for consideration which included the release of Alex McNeil’s $8

million personal guarantee. The following day, Corim sold Washington Square

I and Washington Square II to SAP (International) A.G.

                                          II

      Lipman contends that First National is liable to him for conspiring with the

McNeils and/or inducing the McNeils to breach their partnership agreement with

him and/or the fiduciary duty the McNeils owed to him.

      The trial court, relying specifically on the Settlement Agreement between the

Bank and the McNeil interests, the deposition of Alex McNeil, and the deposition

of Jeffrey Ingram, held that the record does not raise any genuine issues of material

fact so as to warrant a trial. The court held that the plaintiff’s contention “that the

Bank controlled the McNeils is not supported by the text of the Settlement

Agreement even to the extent of raising a genuine issue of material fact” [emphasis

in original]. The court also found that there was insufficient proof in the

deposition of Alex McNeil that negotiations between the bank and McNeil

amounted to conspiracy or inducement to breach against plaintiff. Finally, and as



                                          6
to whether the bank induced McNeil to violate his fiduciary duty to plaintiff in

marketing Washington Square I as part of a package with Washington Square II,

the court held that “as a matter of law, the terms of the Settlement Agreement did

not obligate marketing of the limited partnership property and the McNeil’s other

property together” [emphasis in original].




                                        III

      Summary judgment is proper when the movant demonstrates that there are

no genuine issues of material fact and that the moving party is entitled to judgment

as a matter of law. Tenn. R. Civ. P. 56.03. The party moving for summary

judgment bears the burden of demonstrating that no genuine issue of material fact

exists. Byrd v. Hall, 847 S.W.2d 208, 210 (Tenn. 1993). On a motion for summary

judgment, the courts must take the strongest legitimate view of the evidence in

favor of the nonmoving party, allow all reasonable inferences in favor of that party,

and discard all countervailing evidence. Id. at 210-11. In Byrd, the Court stated:

      Once it is shown by the moving party that there is no genuine issue
      of material fact, the nonmoving party must then demonstrate, by
      affidavits or discovery materials, that there is a genuine, material fact
      dispute to warrant a trial. In this regard, Rule 56.05 provides that the
      nonmoving party cannot simply rely upon his pleadings but must set
      forth specific facts showing that there is a genuine issue of material
      fact for trial. “If he does not so respond, summary judgment . . . shall
      be entered against him.”

Id. at 211 (citations omitted). Summary judgment is only appropriate when the

case can be decided on the legal issues alone. Id. at 210. Because only questions

of law are involved, there is no presumption of correctness regarding a trial court’s

grant o summary judgment. Johnson v. EMPE, Inc., 837 S.W.2d 62, 68 (Tenn.


                                         7
Ohio App. 1992). Therefore, our review of a trial court’s order granting summary

judgment is de novo on the record before this Court. See Carvell v. Bottoms, 900
S.W.2d 23, 26 (Tenn. 1995).

                                        IV

      On appeal, Lipman argues that the trial court erred in finding that the

affidavits, depositions and documents in the record fail to show a genuine issue of

material fact as to whether First National Bank of Boston conspired with, induced

or aided the McNeils in breaching their Limited Partnership Agreement with him

and/or the fiduciary duty they owed to him. He asserts that the bank controlled

the McNeils’ dealings with him such that his claim of breach of duty against them,

now settled, raises a separate claim against the bank.

                                    V
                            CIVIL CONSPIRACY

      A civil conspiracy is a “combination between two or more persons to

accomplish an unlawful purpose, or to accomplish a purpose not in itself unlawful

by unlawful means.” Dale v. Thomas H. Temple Co., 208 S.W.2d 344, 347 (Tenn.

1948). The essence of a civil conspiracy is a concert or combination to defraud or

cause other injury to person or property, which results in damage to person or

property of the plaintiff.” Kirksey v. Overton Pub., Inc., 739 S.W.2d 230, 236

(Tenn. App. 1987). The elements of civil conspiracy are “common design, concert

of action, and an overt act.” Id. In addition, the primary purpose of the agreement

must be to cause injury to another; incidental injuries resulting from a pursuit of

the parties’ own fair interest are not actionable. National Med. Care, Inc. v.

Gardiner, No. 85-154-II, 1986 Tenn. App. LEXIS 3559; WL 3157 (March 12,

1986) (citing 16 Am. Jur. 2d Conspiracy § 49).




                                        8
      The record in this case contains no facts indicating an agreement between

the McNeils and the bank with for the purpose of causing injury to Lipman.

Indeed, there are no facts, save for bare speculation, at most, that Lipman actually

suffered injury by this transaction. While it is true that he lost his investment by

the sale of Washington Square I, the property was in dire financial condition when

purchased by the McNeil interests. Although it was 70 to 80% leased, the tenants’

payments were insufficient to service accounts payable, two trade creditors had

sued on overdue accounts and Dominion Bank had scheduled foreclosure

proceedings. The partnership had taken steps to file Chapter 11 Bankruptcy.

While Lipman testified that he expected an improvement in the partnership’s

financial condition and did not want the property sold, nothing in the record

supports that expectation, and 52% of the limited partners voted to sell.

      Assuming, arguendo, that the loss of Lipman’s investment was caused

directly and even solely by the sale of the Washington Square I property, there are

still no facts which indicate that the McNeils and First National Bank conspired for

the purpose of injury to him. McNeil testified that he did not know Lipman. He

recalled the sale of Washington Square I because it was on a list of properties

given to him by his staff before he was deposed. He was indebted for over $60

million in mortgages on commercial property in various states.           Lipman’s

investment of less than $200,000.00 amounted to a fraction of McNeil’s exposure

on this one project alone, which exceeded $8 million. McNeil testified that he tried

to please the bank, which could call in his notes and place him in bankruptcy, but

that it was all a matter of negotiation. The commercial lender from First National

Bank testified that he did not tell McNeil what to do: “I’m a lender. I get

collateral.”



                                         9
                                VI
                       INDUCING OR AIDING
                BREACH OF PARTNERSHIP AGREEMENT
                        OR FIDUCIARY DUTY

      Lipman’s allegations that First National induced or aided the McNeils to

breach the Washington Square I partnership agreement or their fiduciary duty is

grounded upon the McNeils’ failure to disclose to him their Settlement Agreement

with First National on Washington Square II. However, there is no evidence

whatsoever as to what the 52% of limited partners who approved the sale knew or

didn’t know, and whether any such knowledge would have changed any of their

votes. Simply stated, Lipman’s vote did not carry enough weight, regardless of

what he knew or did not know, to prevent the sale of Washington Square I. Since

he failed to submit the affidavit of any other limited partners to show that any

partner would have, or might have, voted “no” under any conditions, his arguments

that the McNeils violated their partnership agreement or fiduciary duty by failing

to obtain “informed” consent and by selling Washington Square I raise no genuine

issue of material fact.

                                         VII

                 CONTROL OVER GENERAL PARTNERS

      Finally, Lipman alleges that an issue of material fact exists as to whether the

bank “took control of the Partnership’s assets and required the McNeils to sale

[sic] those assets at a time when such a sale was not necessary.”

      When asked why the Bank required the McNeils to be marketed jointly,

Jeffrey Ingram of First National Bank answered, “We didn’t require it . . . as I

recall it, Mr. McNeil asked us to allow him to market it jointly . . . at no point did

we ever tell Alex he had to do this, he had to do that . . .”




                                         10
      Although Lipman earnestly insists that the Bank controlled Alex McNeil’s

business decisions, we find no evidence in the record to that effect. In order to

defeat summary judgment, Lipman must present specific admissible facts which

realistically challenge the McNeils’ stated reasons for their business decisions.

Wilkins v. Eaton Corp., 790 F.2d 515, 521 (6th Cir. 1986); Silpacharin v.

Metropolitan Gov’t., 797 S.W.2d 625, 629 (Tenn. App. 1990). However, if the

facts and conclusions to be drawn from the facts are such that a reasonable person

would only reach one conclusion, summary judgment should be granted. McClung

v. Delta Square Limited Partnership, 937 S.W.2d 891, 894 (Tenn. 1996).

      We find the record in this case does not raise any genuine issues of material

fact so as to warrant a trial and, accordingly, the judgment of the trial court

granting the motion of defendant First National Bank of Boston for summary

judgment is affirmed at the costs of the appellant.


                                              _____________________________
                                              William H. Inman, Senior Judge
CONCUR:



_______________________________
Houston M. Goddard, Presiding Judge



_______________________________
Herschel P. Franks, Judge




                                        11